Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 29, 2021

The Court of Appeals hereby passes the following order:

A21A1619. GLOVER v. THE STATE.

      Quamell Glover filed this appeal of the superior court’s order denying his
motion to file an out-of-time appeal. Glover has moved to remand his appeal to the
superior court for completion of the record. Although the state agrees that the record
is incomplete, it disagrees that remand is the correct course of action. However, based
upon our review of the record as well as Glover’s motion and the state’s response, the
procedure for correcting the record here will likely involve more than simply
transmitting documents. So we GRANT Glover’s motion to remand and REMAND
this case to the Superior Court of Gwinnett County for completion of the record.
When the record has been completed, the clerk of the superior court is directed to
transmit the record to this court for re-docketing.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/29/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.